     Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 1 of 16 PageID #: 3212




                       UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                   CHARLESTON

UNITED STATES OF AMERICA

v.
                                                           CRIMINAL NO. 2:18-cr-00134

ALLEN H. LOUGHRY II

                SENTENCING MEMORANDUM OF THE UNITED STATES

                                            Introduction

         “Of all the criminal politicians in West Virginia, the group that shatters the confidence of

the people the most is a corrupt judiciary. It is essential that people have the absolute confidence

in the integrity and impartiality of our system of justice.” Thus wrote the defendant, Allen H.

Loughry II, in his book, Don’t Buy Another Vote, I Won’t Pay for a Landslide, at 294 (Gov. Trial

Exhibit 16). And those very words apply to and, indeed, condemn Loughry, because he failed to

live up to them. He did not act with integrity, but was corrupted by an inappropriate sense of power

and entitlement, which resulted in his engaging in criminal conduct for seemingly trifling gains.

That criminal conduct deserves stern punishment – not merely because of the nature and

circumstances of the offenses of which the jury convicted him, but also to promote respect for the

law, afford adequate deterrence, and provide a fitting punishment that will serve the ends of justice.

                                            Background

      A. Offense conduct.

         Loughry stands convicted of one count of mail fraud (18 U.S.C. § 1341), seven counts of

wire fraud (18 U.S.C. § 1343), and two counts of making a false statement (18 U.S.C.

§ 1001(a)(2)). The jury also convicted him on a charge of witness tampering, charged as Count

Twenty of the Second Superseding Indictment, but the Court entered a judgment of acquittal on
    Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 2 of 16 PageID #: 3213




that count. The jury acquitted Loughry on ten counts of mail/wire fraud and hung on Count Eight,

wire fraud. The United States elects not to retry Loughry on that count. 1

        Loughry’s mail fraud conviction stems from his defrauding the Pound Civil Justice

Institute of approximately $400 in the summer of 2014, when he claimed mileage to attend a

conference in Baltimore, as if he had driven his own personal vehicle to the event when in fact he

drove a Supreme Court vehicle. The mailing occurred when the Pound Institute mailed a check for

the fraudulent mileage claim to Loughry at his home in Charleston.

        The seven wire fraud convictions all relate to Loughry’s using a government fuel card to

buy gasoline for a Supreme Court vehicle for travel that was not for official business. Two of the

convictions, Counts Five and Ten, involved purchases of gasoline by Loughry late at night, on a

holiday or weekend (Thanksgiving Day, Nov. 28, 2013, for Count Five, and Sunday, January 19,

2014, for Count Ten), not long after he had already filled up the Supreme Court’s vehicle with

gasoline upon returning from a trip. The remaining five convictions for wire fraud – counts six,

eleven, twelve, fifteen, and eighteen, involved travel by Loughry in a Supreme Court vehicle to

The Greenbrier Resort, for book-signing events.

        Finally, Loughry’s two false statement convictions derive from the answers he gave to FBI

Special Agent Jim Lafferty during an interview on March 2, 2018. During that interview, Loughry

claimed that he never used a state vehicle for personal use and that he did not know that the desk

he had in his home was a “Cass Gilbert” desk or even a desk anyone had ever claimed to be a Cass

Gilbert desk.




1
  The United States has filed a notice of dismissal of Count Eight of the Second Superseding
Indictment, per Fed. R. Crim. P. 48(a).
                                                  2
  Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 3 of 16 PageID #: 3214




   B. Sentencing Guidelines.

       The Probation Office calculated the adjusted offense level for different groups of crimes

for the counts of conviction, and the fraud group is the most serious. The Probation Officer

properly calculated the total offense level as 14, see PSR ¶ 177, and the Criminal History Category

as I. See PSR ¶ 189. Based on these calculations, Loughry’s advisory guideline range of

imprisonment is 15 to 21 months, see USSG Chapter 5, Part A – Sentencing Table, and the fine

range is $7,500 to $75,000. USSG §5E1.2 (Fines for Individual Defendants).

       Loughry objects to various aspects of the Probation Officer’s guideline calculations.

Specifically,   he   objects    to   the   application    of   the     following   specific   offense

characteristics/adjustments:

   •   USSG §2B1.1(b)(9)(A) - offense involved a misrepresentation
       that defendant was acting on behalf of a government agency.                            +3

   •   USSG §3B1.3 – role in the offense; defendant abused a
       position of public trust, which significantly facilitated the
       commission or concealment of the offense.                                              +2

   •   USSG §3C1.1 – obstruction of justice                                                   +2

                                             Discussion

   A. The Court Should Overrule Loughry’s Objections to the Guidelines.

       This Court should reject Loughry’s objections to the guideline calculations, for the reasons

that follow.

       First, with respect to the specific offense characteristic found in USSG §2B1.1(b)(9)(A),

that section specifies a three-level increase “[i]f the offense involved (A) a misrepresentation that

the defendant was acting on behalf of a charitable, educational, religious, or political organization,




                                                  3
    Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 4 of 16 PageID #: 3215




or a government agency.” 2 The Fourth Circuit has approved an increase in analogous situations

under an identical provision in USSG §2F1.1, which has since been replaced by USSG §2B1.1.

The opinion in United States v. Marcum, 16 F.3d 599 (4th Cir. 1994), provides an example.

Marcum was a corporal in the Logan County, West Virginia, Sheriff’s Department and a president

of a charitable organization known as the Logan County Deputy Sheriff’s Association. Id. at 601.

Marcum skimmed proceeds from public bingo games for the personal enrichment of himself and

others. Id. The court affirmed a two-level increase under §2F1.1(b)(3), because Marcum had

misrepresented to the public that he was conducting bingo games wholly on behalf of the Deputy

Sheriff’s Association when, in fact, he was acting in part for himself and his fellow officers. Id. at

603.

        Similarly, in United States v. Aramony, 166 F.3d 655 (4th Cir. 1999), the court affirmed a

two-level increase under USSG §2F1.1(b)(3), where Aramony misrepresented that he was acting

wholly on behalf of United Way of America in soliciting donations. Id. at 664. The court in

Aramony expressly reaffirmed its decision in Marcum and noted that an increase for a defendant

“is appropriate even if the defendant did not misrepresent his authority to act on behalf of a

particular organization, but rather only misrepresented that he was conducting an activity wholly

on behalf of such organization.” Aramony, 166 F.3d at 664. Thus, Aramony deserved the

enhancement, because he misrepresented that he was acting on behalf of the United Way when he

was really acting for personal greed. See id.




2
 Ordinarily, the enhancement is two levels, unless the resulting offense level is less than 10, in
which case the offense level is increased to 10. USSG §2B1.1(b)(9)(A). Imposing an enhancement
under this subsection does not require a direct misrepresentation. See United States v. White, 850
F.3d 667, 675 (4th Cir. 2017).
                                                  4
  Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 5 of 16 PageID #: 3216




       Here, Loughry’s wire fraud convictions involved the false pretense that he was on official

business, i.e., acting on behalf of and for the benefit of a government agency (the Supreme Court

of Appeals of West Virginia), when he fraudulently used the government fuel cards to purchase

gasoline. Moreover, he expressly stated, falsely, that he had never used a Supreme Court vehicle

for anything but official business and that he had driven a Supreme Court vehicle only in his

capacity as a Justice. See Benjamin Trial Tr., Vol. II, pp. 10-11; Gov. Exhibit 69, p. 1. Loughry’s

wire fraud convictions therefore involved a misrepresentation that he was acting wholly on behalf

of the Supreme Court, when he was really just acting for himself. The two-level increase called

for by USSG §2B1.1(b)(9)(A) should be applied to Loughry.

       Second, with respect to the adjustment for role in the offense under USSG §3B1.3, that

section calls for a two-level increase “[i]f the defendant abused a position of public trust.”

Application Note 1 to the guideline states that “public or private trust” refers to a position

“characterized by professional or managerial discretion (i.e., substantial discretionary judgment

that is ordinarily given considerable deference). . . . For this adjustment to apply, the position of

public or private trust must have contributed in some significant way to facilitating the commission

or concealment of the offense (e.g., by making the detection of the offense or the defendant’s

responsibility for the offense more difficult).” USSG §3B1.3, comment. (n.1).

       The Fourth Circuit’s decision in Marcum, discussed above with respect to the application

of USSG §2B1.1(b)(9)(A), also illuminates the analysis for abuse of trust. Not only was Marcum

properly assessed with the two-level increase for misrepresenting that he acted wholly on behalf

of the Sheriff’s Association, Marcum properly received an adjustment for abuse of trust. He had

abused his status as president of the Sheriff’s Association. That position of trust provided him the

opportunity to commit his crime in the first instance. Marcum, 16 F.3d at 603-04.



                                                 5
  Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 6 of 16 PageID #: 3217




       In this case, Loughry likewise held a position of public trust that contributed immeasurably

to his committing the offenses. Indeed, his position of public trust was essential to his offenses.

As a Justice and Chief Justice of the Supreme Court, there were no employees higher than he was

in the organization. He possessed near limitless discretion in carrying out his duties and answered

to no single individual. His autonomy and discretion were critical to his ability to commit the

offenses in the first place and then to go for years before those crimes were uncovered. Thus, the

two-level increase under USSG §3B1.3 applies to Loughry.

       Finally, a two-level upward adjustment under USSG §3C1.1 applies to Loughry, because

he committed perjury at trial. See USSG §3C1.1, comment. (n.4(b)) (upward adjustment for

committing perjury). The adjustment pertains to defendants who testify falsely at trial. See, e.g.,

United States v. Sun, 278 F.3d 302, 313-14 (4th Cir. 2002). Three elements must be proven: (1)

the defendant gave false testimony, (2) about a material matter; and (3) with willful intent to

deceive. United States v. Perez, 661 F.3d 189, 192 (4th Cir. 2011). Moreover, a court may find

falsity based on the fact that the jury rejected a defendant’s testimony. See, e.g., United States v.

White, 810 F.3d 212 (4th Cir. 2016).

       White is illustrative. In that case, White, the defendant, was charged with transmitting

threats in interstate commerce. He testified at trial that he did not send the threatening emails;

rather, he suggested someone else sent them. Id. at 230. The jury, however, found White guilty

beyond a reasonable doubt, “clearly reject[ing] [White’s] alternative theory of the crime.” Id. At

sentencing, the district court applied the two-level adjustment for obstruction of justice, noting “I

can’t imagine you not knowing what you had done. I think that was to obstruct justice; maybe get

the jury to think that someone else other than you did it.” Id. The Fourth Circuit affirmed, holding

that the district court provided a sufficient basis for the two-level enhancement. “The observation



                                                 6
  Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 7 of 16 PageID #: 3218




that the jury rejected [White’s] testimony, and the court’s comment that it could ‘not imagine’

[White] was unaware of sending the emails when he testified, established falsity and willfulness.”

White, 810 F.3d at 230.

       Here, Loughry testified falsely and willfully at trial about material matters. Those matters

included:

       •     Whether anyone ever told him anything about his desk when he was a law clerk;

       •     Whether Justice Benjamin had been in his office when he was a law clerk, and
             whether he had discussed his desk with Sara Thompson;

       •     Until December 2012, whether anyone ever told him anything about his desk;

       •     Whether he was asked his destination when he used one of the Supreme Court’s
             vehicles;

       •     Whether he claimed mileage for his travels to and from a Pound Institute conference
             so that he could reimburse the State of West Virginia;

       •     Whether he intended to defraud the State of West Virginia or the Pound Institute, and
             whether he used Supreme Court vehicles for personal use; and

       •     Whether, prior to news reports about his desk, he had ever referred to the desk as a
             Cass Gilbert desk and whether he knew if anyone had ever claimed the desk was a
             Cass Gilbert desk.

       Included with this Memorandum, as Attachment A, is a chart explaining the government’s

evidence, particularly testimony from government witnesses, which demonstrates the falsity of

Loughry’s testimony on the matters listed above. Furthermore, each of the matters was material,

because each was very relevant to a charge or charges against Loughry. For example, Loughry’s

various statements about the Cass Gilbert desk directly pertained to the false statement charge in

Count Twenty-five. Indeed, had the jury believed Loughry, it would have found him not guilty on

that charge. Similarly, Loughry’s testimony about his use of the Supreme Court’s vehicles –

whether he provided destinations, claimed mileage, or intended to defraud – were important to the


                                                7
  Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 8 of 16 PageID #: 3219




fraud charges of which he was convicted and the false statement charge in Count Twenty-three.

Again, if the jury believed Loughry, it may well have acquitted him on some or all of those charges.

Thus, Loughry’s testimony on the matters listed above had “a natural tendency to influence, or

[was] capable of influencing, the decision-making body to which [the testimony] was addressed.”

United States v. Littleton, 76 F.3d 614, 618 (4th Cir. 1996). Consequently, each of Loughry’s

statements in Attachment A was material, and the matters at issue were material.

       Finally, Loughry willfully intended to deceive when he testified falsely. The manner in

which he testified – his demeanor, his assurance in stating what he asserted to be the truth –

evidenced his willful intent. His accusation that former Justice Benjamin was either “flat-out

lying” or “misremembering,” because “things were very contentious at the Court,” Loughry Trial

Tr., Vol. I, p. 106, also demonstrates willfulness. Loughry was not simply giving false testimony

out of “confusion, mistake, or faulty memory.” Perez, 661 F.3d at 193 (quoting United States v.

Dunnigan, 507 U.S. 87, 96 (1993)). He was staking a claim – he was right, and Benjamin was a

liar or conveniently “misremembering” things because of a bias against Loughry. Cf. White, 810

F.3d at 230 (district court explaining, “I think that [false testimony blaming another] was to

obstruct justice; maybe get the jury to think that someone else other than you did it.”). And the

sheer number of times Loughry testified falsely, particularly about the Cass Gilbert desk, and the

stark contrast between his testimony and that of the other witnesses, stand as clear indicators of

Loughry’s willful intent to deceive.

       In sum, Loughry testified falsely about material matters and with a willful intent to deceive.

Because of his perjury at trial, Loughry deserves a two-level upward adjustment under USSG

§3C1.1 for obstruction of justice.




                                                 8
  Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 9 of 16 PageID #: 3220




   B. The Court Should Impose a Significant Sentence.

       Under any circumstance, the offenses of which Loughry stands convicted constitute serious

crimes. In this case, however, the offenses are particularly egregious, because of Loughry’s

position of authority, his motives, the manner in which he committed the crimes, and the

consequences of those crimes. Accordingly, and as discussed further below, consideration of the

factors in 18 U.S.C. § 3553(a) weighs heavily in favor of a substantial term of imprisonment. In

fact, an upward variance from the guideline range of imprisonment would be entirely appropriate.

       1. Section 3553(a)(1) – the nature and circumstances of the offenses and the history and
          characteristics of the defendant.

       To state the obvious, Loughry was a sitting Justice on the highest court in the State of West

Virginia. It was his job, his duty, his solemn obligation, to apply and follow the law. Loughry’s

intentional criminal acts thus represent a betrayal of the trust placed in him by the public when it

elected him to serve as a Justice. Moreover, his patterns of behavior related to and underlying his

criminal activity and his motives for those criminal acts underscore the serious nature of his crimes

and the need for a stern punishment.

       For example, the evidence at trial revealed that Loughry continually and consistently acted

dishonestly, from defrauding the Pound Civil Justice Institute in the summer of 2014 to defrauding

the State of West Virginia for gas from 2013 – 2015, to lying to Special Agent Lafferty in March

2018. Even the witness tampering offense contained an element of dishonesty, as he made a false

statement to Kim Ellis that he wanted her to agree with and adopt as fact – that he had “over and

over and over” told Ms. Ellis to limit the costs of renovating his office to a level no higher than




                                                 9
    Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 10 of 16 PageID #: 3221




the amounts spent on renovating the offices of two other Justices. 3 Loughry then compounded

those crimes by testifying falsely at trial, as explained above.

        Thus, the evidence at trial, including Loughry’s own trial testimony, exposed him as an

inveterate liar. His crimes involving dishonesty were not simply unique, stand-alone crimes. They

formed a disturbing pattern, made all the worse by the fact that he was a Justice on the State’s

highest court.

        There is another troubling aspect about Loughry. He retaliated against those who

questioned or criticized him by accusing them of engaging in misconduct or criminal activity. He

did it in October 2016, by calling the United States Attorney’s Office about spending by then-

Justice Robin Davis, who had questioned Loughry about his travel. Loughry Trial Tr., Vol. II, pp.

77-78. He did it again in October 2017 by calling then-United States Attorney Carol Casto about

“ridiculous” spending at the West Virginia Supreme Court and blaming former Administrative

Director Steve Canterbury, after it became apparent that Mr. Canterbury had discussed the

spending with the media. Loughry Trial Tr., Vol. II, p. 79; Casto Trial Tr., pp. 5-8. He did it again

in February 2018, when he called Special Agent Lafferty to report possible wrongdoing by Justice

Margaret Workman in connection with the preparation of a will. Loughry Trial Tr., pp. 79-80. And




3
  Even though Loughry now stands acquitted of the witness tampering offense charged in Count
20, in fashioning an appropriate sentence the Court may nevertheless consider his conduct
underlying that offense – his making a demonstratively false statement to Kim Ellis and other
people on October 19, 2017 – as emblematic of his character. See 18 U.S.C. § 3661 (“No limitation
shall be placed on the information concerning the background, character, and conduct of a person
convicted of an offense which a court of the United States may receive and consider for the purpose
of imposing an appropriate sentence.”); see also United States v. Lawing, 703 F.3d 229, 241-42
(4th Cir. 2012) (affirming sentence that was based, in part, on acquitted conduct); United States v.
Ellis, 975 F.2d 1061 (4th Cir. 1992) (affirming sentence based, in part, on dismissed count).


                                                 10
 Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 11 of 16 PageID #: 3222




he continued this pattern of behavior during trial, when he essentially accused former Justice

Benjamin of lying during his trial testimony. Loughry Trial Tr., Vol. I, at p.106.

        Loughry’s pattern of accusing others of wrongdoing when he faced scrutiny is disquieting

not merely because it reveals his vindictiveness. His mean-spirited attempts to draw attention and

blame away from himself demonstrate his utter lack of remorse for his own misconduct. In his

view, those who went against him were either politically biased, lying, or guilty of crimes

themselves, but he did nothing wrong.

        Remorseless and vindictive, Loughry abused the power he possessed as a Justice, and Chief

Justice, of the Supreme Court. His position of authority empowered him to carry out his crimes in

the first instance. He could do as he pleased with the Supreme Court’s vehicles and government

fuel cards in committing the wire fraud offenses, because who would say no to him? He openly

stated to Arthur Angus and Jess Gundy that no one had any business knowing where he was going

when he took a vehicle. Angus Trial Tr., p. 20; Gundy Trial Tr., p. 28.

        The totality of Loughry’s behavior on the Supreme Court reveals an unbridled arrogance

and a troubling sense of entitlement. In the final analysis it is those two unflattering characteristics

that motivated his criminal activity. Quite simply, he committed the fraud and witness tampering

crimes because he could. He had no real need for the small amounts of gasoline that he obtained

by fraudulently using the government fuel cards. The amount he defrauded from the Pound

Institute – $402.60 – is also relatively small. He had no need to lie to Special Agent Lafferty;

indeed, he had no need to talk to Special Agent Lafferty at all. That he would voluntarily submit

to an interview, and then lie during the course of it, is a further example of his unbridled arrogance,

as is his willingness to lie under oath during trial. In the end, his “catch me if you can” attitude and




                                                  11
 Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 12 of 16 PageID #: 3223




willingness to abuse his power are very troubling characteristics of Loughry, and they should

weigh heavily in determining the appropriate sentence.

       2. Section 3553(a)(2)(C) – the need to protect the public from further crimes of the
          defendant.

       As noted above, Loughry has demonstrated no remorse for his criminal conduct. He

contends he never did anything wrong, only others are to blame, and the allegations against him

have been brought by people who are biased against him. His arrogance and willingness to abuse

power would ordinarily be cause for concern and call for a sentence that would protect the public

from further crimes by him. Nonetheless, the factor set forth in 18 U.S.C. § 3553(a)(2)(C)(“to

protect the public from further crimes of the defendant”) does not figure substantially in this case,

if only because it is not likely Loughry will ever again be entrusted with a high position of

authority, with the power and discretion he had as a Justice. Indeed, should Loughry follow his

own recommendation, he will never even practice law again. See Loughry, Don’t Buy Another

Vote, I Won’t Pay for a Landslide, at 307 (“A lifetime ban from practicing law after committing a

felony is warranted and necessary.”) (Gov. Trial Ex. 16).

       3. Section 3553(a)(2)(A) and (B) – the need to reflect the seriousness of the offense,
          promote respect for the law, provide just punishment, and afford adequate deterrence.

       The need for the sentence to reflect the gravity (as explained above) of Loughry’s criminal

conduct, promote respect for the law and provide a just punishment further support imposing a

significant sentence of imprisonment. The sheer brazenness of his conduct, as well as the factors

discussed above, call for such a sentence in order to reflect the serious nature of the crimes and to

provide a just punishment.

       The additional factors of promoting respect for the law and affording adequate deterrence

are perhaps even more important as sentencing factors in this case. Loughry himself has


                                                 12
 Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 13 of 16 PageID #: 3224




documented in his book the long and sordid history of corruption by public officials in the State

of West Virginia. See Gov. Trial Exhibit 16. Unfortunately, the history of corruption in West

Virginia is an ongoing saga.

       General deterrence, therefore, is a vital factor to the sentencing in this case. Fraud and other

venal crimes by public officials, particularly by those in high office, are committed in secret and

are difficult to identify, investigate, and prosecute. These types of crimes, even for relatively minor

gains, impose a tremendous social cost when finally exposed, for they weaken the public’s trust

and confidence in government and breed a cynicism that only encourages more crime, more

corruption, and more wrongdoing.

       A stern sentence in this case could have a significant impact on the State of West Virginia,

by sending an important message – that those in high government office, charged as they are with

safeguarding and preserving the public fisc and the community’s wellbeing, must obey the law,

lest they face severe consequences. Accordingly, a significant sentence, including a term of

imprisonment above the guideline range of 15 to 21 months, or at least at the top of that range, and

a fine within the guideline range of $7,500 to $75,000, imposed on a former Justice of the Supreme

Court of Appeals of West Virginia for crimes committed while in office, would be entirely

appropriate in this case. See United States v. Sampson, 898 F.3d 287, 314 (2d Cir. 2018) (affirming

upward deviation from guideline range for a state senator convicted of obstruction of justice and

making false statements to federal agents, where district court ultimately concluded, “There has to

be a sense that we give to the public that we are going to safeguard the integrity of our system. . . .

That we will hold our public officials to a higher standard, that we will hold our attorneys to a

higher standard.”).




                                                  13
 Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 14 of 16 PageID #: 3225




                                             Conclusion
       Corruption is a cancer that erodes the public’s confidence in the government and

undermines the rule of law. As the Supreme Court noted long ago, “a democracy is effective only

if the people have faith in those who govern, and that faith is bound to be shattered when high

officials and their appointees engage in activities which arouse suspicions of malfeasance and

corruption.” United States v. Mississippi Valley Generating Co., 364 U.S. 520, 562 (1961). These

concepts are particularly applicable when the malefactor is a judge. Here again, Loughry’s own

words apply: “[T]he overriding public interest in preserving the integrity of the judiciary demands

that justices, judges, magistrates, and attorneys be accountable for their damaging behaviors.”

Loughry, Don’t Buy Another Vote, I Won’t Pay for a Landslide, at 307 (Gov. Trial Ex. 16).

Accordingly, the United States requests this Court to impose a sentence that includes a fine within

the applicable guideline range, and a sentence of imprisonment with an upward variance from the

guideline range of 15 to 21 months or, at the very least, at the top of that range. Such a sentence

would be sufficient, but not greater than necessary, to comply with the factors set forth in 18 U.S.C.

§ 3553(a)(2).

                                               Respectfully submitted,

                                               MICHAEL B. STUART
                                               United States Attorney

                                       By:
                                               s/Philip H. Wright
                                               PHILIP H. WRIGHT
                                               Assistant United States Attorney
                                               WV State Bar No. 7106
                                               300 Virginia Street, East
                                               Charleston, WV 25301
                                               Telephone: 304-345-2200
                                               Fax: 304-347-5104
                                               E-mail: philip.wright@usdoj.gov



                                                 14
Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 15 of 16 PageID #: 3226




                                  s/R. Gregory McVey
                                  R. GREGORY McVEY
                                  Assistant United States Attorney
                                  WV State Bar No. 2511
                                  300 Virginia Street, East, Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200, Fax: 304-347-5104
                                  E-mail: greg.mcvey@usdoj.gov




                                    15
 Case 2:18-cr-00134 Document 138 Filed 02/11/19 Page 16 of 16 PageID #: 3227




                                  CERTIFICATE OF SERVICE
       It is hereby certified that service of the foregoing “SENTENCING MEMORANDUM OF

THE UNITED STATES” has been electronically filed and service has been made on opposing

counsel by virtue of such electronic filing on this 11th day of February, 2019, to:

                      John A. Carr, Esq.
                      John A. Carr Attorney at Law, PLLC
                      179 Summers Street, Suite 209
                      Charleston, WV 25301




                                              s/Philip H. Wright
                                              PHILIP H. WRIGHT
                                              Assistant United States Attorney
                                              WV State Bar No. 7106
                                              300 Virginia Street, East
                                              Charleston, WV 25301
                                              Telephone: 304-345-2200
                                              Fax: 304-347-5104
                                              E-mail: philip.wright@usdoj.gov




                                                16
